Citation Nr: 0212129	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the initial evaluation for service-
connected idiopathic cardiomyopathy.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

REPRESENTATION

Appellant represented by:  Richard C. Blower, Attorney


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1988 to 
October 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and later decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted service connection for 
idiopathic cardiomyopathy and assigned a 30 percent rating, 
effective from October 1994.  In March 1995, the veteran 
requested re-evaluation, expressing disagreement with the 
initial rating.

In October 1995, the veteran filed a claim for total 
disability based upon individual unemployability (TDIU), and 
by rating decision of June 1996, the RO denied the claim.  
The RO also issued a statement of the case on the claim for 
increased initial rating of idiopathic cardiomyopathy.  The 
veteran appealed both claims.

By letter of August 1997, the veteran was notified of a BVA 
hearing, but he failed to appear.  Since there has been no 
motion filed or granted for a postponement or a new hearing, 
the Board will proceed with processing of the case as if the 
request for hearing has been withdrawn.  See 38 C.F.R. 20.704 
(d)(2001). 

Because the veteran has disagreed with the initial rating 
assigned for idiopathic cardiomyopathy, the Board has 
recharacterized that issue as noted on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In February 1998, the Board remanded the case for further 
development.  That development has been completed and the 
matter is ready for adjudication. 

In light of the following decision, in which the Board finds 
that the veteran's disability most closely approximates a 60 
percent rating, the veteran's claim for TDIU must be remanded 
for further development and adjudication.


FINDINGS OF FACT

1. All relevant available evidence necessary for disposition 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. Idiopathic cardiomyopathy prior to January 12, 1998, did 
not cause severe dyspnea on exertion, persistent elevation 
of systolic pressure, or preclusion of more than light 
manual labor.

3. Idiopathic cardiomyopathy on and after January 12, 1998, 
is manifested by stable angina, occasional palpitations, 
left atrial and left ventricular enlargement, moderate 
global hypokinesis with an ejection fraction of 30 
percent, and estimated maximum MET level of 7 to 10 METs; 
multiple episodes of congestive heart failure, or a 
generally enlarged heart, are not shown.

4. Changes made to the schedular criteria effective January 
12, 1998, for evaluating cardiovascular disorders are more 
beneficial to the veteran's claim.


CONCLUSION OF LAW

1. The schedular criteria for a rating greater than 30 
percent for idiopathic cardiomyopathy were not met prior 
to January 12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Codes 7099-
7005 (as in effect prior to January 12, 1998).

2. The schedular criteria for a 60 percent evaluation for 
idiopathic cardiomyopathy, effective from January 12, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Codes 7099-
7005 (as in effect prior to January 12, 1998), as amended 
by 38 C.F.R. § 4.104, Diagnostic Code 7000,7020 (effective 
January 12, 1998); 38 C.F.R. Part 4, Diagnostic Code 7020 
(2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the initial assignment of the 30 percent evaluation on 
appeal here, amendments were made to the rating criteria used 
to evaluate cardiovascular disabilities.  62 Fed. Reg. 65207-
65224 (1997).  The new rating criteria took effect January 
12, 1998, and include Diagnostic Code 7020, applicable to 
cardiomyopathy.  The salient medical records are discussed 
below.

Factual Background

VA outpatient treatment notes from October 1994 to March 1995 
show a history of dilated cardiomyopathy of unknown etiology, 
with complaints of chest pains occurring with or without 
strenuous activity, syncopal episodes, dyspnea, and shortness 
of breath.  The veteran denied any palpitations or dizziness.  
There was evidence of paroxysmal nocturnal dyspnea.  There 
was no evidence of congestive heart failure, elevated blood 
pressure, or cardiac arrhythmias, and no severe symptoms were 
noted.

On July 1995 VA examination, the lung x-rays were clear with 
no evidence of focal infiltrate or congestive heart failure.  
The heart was not enlarged.  Diagnostic impression was angina 
probably secondary to cardiomyopathy.

August 1995 VA emergency outpatient progress notes show 
complaints of sharp, substernal pain radiating down the left 
arm, occurring mostly in the evenings for a few episodes a 
night, and relieved with nitroglycerin.  The veteran was seen 
on two more occasions that month for chest pain which came 
and went, lasting about 5-10 minutes.  The examiner noted a 
diagnosis of dilated cardiomyopathy without coronary artery 
disease (CAD), maintained on medications by the cardiology 
clinic.

September 1995 VA compensation and pension examination showed 
complaints of recurrent chest pains caused by some mild form 
of exertion.  On complete cardiac workup, catheterization, 
electrocardiograms and transesophageal echocardiogram, his 
blood pressure was 120/80.  There was mild left ventricular 
apical hypokinesis with overall preserved left ventricular 
systolic function.  There was no evidence of pulmonary 
hypertension or intracardiac shunt.  Coronary circulation 
appeared normal.  The examiner noted that an August 1995 ECG 
showed abnormalities including nonspecific T wave 
abnormalities in anterior leads; past ECGs showed poor 
precordial R wave progression; and chest x-ray of June 1995 
showed no cardiac enlargement.  Diagnosis was dilated 
cardiomyopathy with recurrent chest pain, possibly of viral 
etiology.

In an October 1995 statement, the veteran claimed total 
disability due to individual unemployability.  In a December 
1995, VA form number 21-8940, he asserted that beginning in 
September 1995, his cardiac disability affected his full time 
employment.  He was shown to have a high school education, 
and indicated several places of employment, stating he was 
fired from two because of his disability.  He also reported 
doing temporary work because he would pass out on a job and 
would be fired.  He reported being unable to maintain steady 
employment since 1992 because of illness.

March 1996 to April 1996 reports of employment verification 
obtained from employers show that the veteran left for 
varying reasons.  Leaving due to a disability was not one of 
the reasons listed by any employer who responded to the RO's 
requests for employment verification and information.  By 
rating decision of April 1996, the RO denied the veteran's 
TDIU claim.

VA progress notes from September to October 1996 show 
complaints of intermittent chest pain, with one episode of 
syncope.  In February 1997, a stress test was ordered, and 
the examiner noted that the veteran continues to have stable 
angina, and that his last catheterization in 1996 was normal.  
Heart rate was noted as normal, with no edema.  In May 1997, 
there were several emergency visits with complaints of 
increasing chest pain relieved by nitroglycerin and rest.

June 1997 VA medical records show hospitalization for four 
days with complaints of chest pain and dizziness.  Chest x-
ray showed mild cardiac enlargement, and no evidence of acute 
failure.  On echocardiography, the examiner noted a 
technically difficult 2D and Doppler study which demonstrated 
normal cardiac chamber dimensions and LV wall thickness with 
mild global hypokinesia.  The estimated ejection fraction was 
50-55 percent.  All valves were noted as pliable.  

Later June 1997 admission shows evaluation of substernal 
pain.  He underwent cardiology workup with cardiac 
catheterization, rule out myocardial infarction, and upper GI 
series to rule out peptic ulcer disease and reflux.  On 
examination, serial electrocardiograms and cardiac enzymes 
were noted as negative for myocardial necrosis.  Cardiac 
catheterization revealed a globally dilated left ventricle 
with decreased contractility and an ejection fraction of 38 
percent.  There was no mitral regurgitation and the coronary 
arteries were noted to be normal. 

Chest x-rays showed that the cardiac and mediastinal 
silhouette were normal with respect to size.  There was no 
evidence of pulmonary mass, consolidation or pleural 
effusion.  No bony abnormalities were identified.  Coronary 
arteriogram was noted to be normal.  Left ventriculogram 
showed enlarged chamber size, and EV distension was noted as 
moderate.  Discharge diagnosis was atypical chest pain ruled 
out for myocardial infarction, dilated cardiomyopathy, hiatal 
hernia, hypertension and hyperlipidemia.  The examiner 
concluded there was no acute cardiopulmonary disease.  The 
veteran was discharged with no further chest pain and in 
stable condition.

In September 1997 VA outpatient notes, the examiner noted the 
veteran was going through a divorce, and complained of 
intermittent chest pains on the left anterior chest.  There 
was no radiation or shortness of breath, nausea or 
diaphoresis.  ECG examination revealed normal sinus rhythm 
and early polarization.  There was no change from the prior 
ECG done in May 1997, except absent bradycardia.  The chest 
was clear.  Diagnostic impression was chest wall pain and 
analgesics were prescribed.

In February 1998, the Board remanded the case for VA 
examination consistent with the newly amended regulations for 
rating of the cardiovascular system.  On June 1998 VA 
compensation and pension examination, with review of the 
claims file by the examiner, the veteran complained of chest 
pains with or without rest, radiating into the left arm and 
lasting 15 to 20 minutes.  He was able to walk approximately 
one mile before onset of shortness of breath.

Physical examination showed heart size was not clinically 
enlarged by apex beat or percussion.  Heart sounds were 
normal, and blood pressure was 120/70, sitting.  There was no 
evidence of congestive heart failure.  Diagnosis was 
cardiomegaly secondary to cardiomyopathy.  

A May 1999 private hospitalization for two days showed 
complaints of a rapid heartbeat. Blood pressure was 110/70; 
pulse 86 and irregular; respiratory rate 18.  The heart 
rhythm was noted as irregularly irregular, with a variable 
first heart sound and a physiologically split second heart 
sound.  Myocardial infarction was ruled out on admission, and 
ECG showed atrial fibrillation with rapid ventricular 
response and nonspecific T wave abnormality.  Chest x-ray 
showed no acute cardiovascular or pulmonary abnormalities, 
and no infiltrates or evidence of pleural fluid or pulmonary 
edema.  The heart, hilar and mediastinal structures were 
noted as unremarkable, and the examiner opined that the 
atrial fibrillation may be vagally mediated due to dizziness.

June to July 1999 VA progress notes show treatment for chest 
pain.  A July 1999 echocardiograph report showed atrial 
enlargement, left ventricular enlargement, and moderate 
global LV hypokinesis.  Ejection fraction was 30 percent.  
Chest x-rays revealed that the cardiomediastinal silhouette 
was within normal limits, and hilar markings were of average 
prominence, with normal heart size.  The lung fields were 
well aerated.  Diaphragmatic contours were clear and no 
recent infiltrate seen.  There was no evidence of active 
cardiac or pulmonary disease.  ECG was noted as normal when 
compared with prior ECG of February 1998.

In December 1999 VA compensation and pension examination, the 
veteran complained of two episodes of chest pain, and 
palpitations occurring about two times a month, lasting about 
20 minutes.  He reported able to mow a lawn with a push 
mower, had been recently employed as a housekeeper stocking 
linen shelves and making beds, and could work a full shift 
without becoming fatigued.  He reported being laid off due to 
the employer's concerns about his having chest pains while 
working alone on the graveyard shift.

On examination, blood pressure was 134/96 sitting and heart 
rate 65 and regular.  The chest was clear throughout and 
percussion was normal.  Heart examination found S1 normal, S2 
physiologic, no murmurs or rubs or gallops were appreciated.  
PMI was in the midclavicular line and normal in size and 
contour, the abdomen was soft and nontender, and there was no 
palpable aortic enlargement.  Echocardiogram was within 
normal limits.  The left ventricle was 5.6 cm, and left 
atrium 3.4 cm.  Diagnostic impression was left atrial and 
left ventricular enlargement despite normal measurements and 
moderate global LV hypokinesis with an ejection fraction of 
30 percent.  Exercise capacity was estimated at 7-10 METs.

The examiner noted that the veteran had a history of dilated 
cardiomyopathy unsubstantiated by chest x-rays, 
echocardiogram, or physical examination.  He noted the 
veteran had been on multiple medications which could reduce 
heart size back to normal.  The examiner concluded that the 
veteran had "clearly compensated from his dilated 
cardiomyopathy with minimal impact upon his functional 
activity."
Chest pain was noted as atypical, with no evidence of 
ischemia on a cardiac nuclear scintographic study performed 
two months earlier at a private hospital, meaning that the 
chest pain was non-anginal, despite the veteran's risk 
factors of hypertension and family history.  Hypertension was 
noted as suboptimally treated, and blood pressure needed to 
be lowered to below 130 systolic.  Radiologic impression was 
no evidence of cardiopulmonary disease, with cardiac status 
unchanged from the September 1999 x-rays.

December 2001 VA examination, with review of the claims 
folder by the examiner, shows complaints of intermittent 
chest pain about once or twice a week, relieved with 
nitroglycerin.  The veteran reported being able to walk two 
miles at a time without any problems, and to go three or four 
flights of stairs.  The heart was not apparently enlarged, 
and no murmurs were heard.  Regular rhythm was noted, with 
adequate pulses to the extremities.  Diagnosis was arterial 
hypertension, under treatment with incomplete control, and a 
history of dilated cardiomyopathy.  The examiner noted that 
the veteran has no restrictions on his activity, and should 
be able to exert more than 8 METS without difficulty.

Analysis

The Duty to Assist:

As a preliminary matter, the Board observes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The veteran has been provided with VA examinations to 
determine the nature and extent of his disability.  He has 
been provided with a statement of the case and supplemental 
statement(s) of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notifies him of the evidence needed to prevail on 
the claim.  In a March 2001 VCAA letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  There is 
no identified evidence that has not been accounted for, and 
the veteran has been given the opportunity to present written 
argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the veteran 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

I.  Increased Initial Rating for Idiopathic Cardiopathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes ("DC") 
identify the various disabilities. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, 38 U.S.C.A. § 5107(b).  
The Board has considered all the evidence of record, but has 
reported only the most probative evidence of impairment which 
consists of records generated in proximity to and since the 
initial rating on appeal.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Service connection is currently in effect for cardiomyopathy, 
rated 30 percent disabling as analogous to rheumatic heart 
disease under the provisions of 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1996).  During the pendency of this claim, VA 
published new regulations for rating disability of the 
cardiovascular system.  See 62 Fed. Reg. 65207-65224 (1997).

Prior to January 12, 1998, VA regulations evaluated rheumatic 
heart disease as 100 percent disabling when there was active 
disease and with ascertainable cardiac manifestation, for a 
period of 6 months.  A 100 percent rating was assigned for 
inactive rheumatic heart disease with definite enlargement of 
the heart confirmed by roentgenogram and clinically; dyspnea 
on slight exertion; rales, pretibial pitting at end of the 
day or other definite signs of beginning congestive failure; 
more than sedentary employment is precluded.  A 60 percent 
rating is assigned when the heart is definitely enlarged; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.  A 30 percent rating is 
assigned from termination of an established service episode 
of rheumatic fever, or its subsequent recurrence, with 
cardiac manifestations, during the episode or recurrence, for 
3 years, or diastolic murmurs with characteristic  EKG 
manifestations or definitely enlarged heart.  38 C.F.R. § 
4.104, Diagnostic Code 7000 (1997).

Under the revised criteria for Diagnostic Code 7000-7020, a 
10 percent rating is warranted where a workload of greater 
than seven METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is 
warranted where a workload of greater than five METs but not 
greater than seven METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted where there has been more than 
one episode of congestive heart failure in the past year; 
where a workload of greater than three METs but not greater 
than five METs results in dyspnea, fatigue, angina, dizziness 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure; 
where a workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 38 C.F.R. § 4.104.  

The regulatory revisions incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs) at which cardiac symptoms 
develop.  METs are measured by means of a treadmill test.  
However, it is recognized that a treadmill test may not be 
feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2.

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id. 

The Board finds that the revised regulations are more 
favorable to the veteran's claim.  In this regard, the Board 
notes that although the evidence of record shows the cardiac 
chamber as normal, the examiner noted mild global 
hypokinesia, with an ejection fraction of 50-55 percent in 
June 1997, decreasing to 38 percent later in June 1997, with 
a globally dilated left ventricle and decreased 
contractility.  Notably, in July 1999, left ventricular size 
was enlarged, and ejection fraction was noted at 30 percent, 
with moderate global hypokinesis.  This was consistent with 
December 1999 VA examination findings.  Although estimated 
METs were estimated at 7-10 in December 1999 VA examination, 
and at 8 in December 2001, yet given the findings of left 
atrial and ventricular enlargement, with moderate hypokinesis 
and an ejection fraction at 30 percent, the Board finds that 
the disability picture is more appropriately representative 
of a 60 percent rating pursuant to DC 7020, under the revised 
criteria, effective from January 12, 1998.  A higher rating 
is not warranted since there is no evidence of chronic 
congestive heart failure, an ejection fraction lower than 30 
percent, or workload of three mets or less with associated 
severe symptoms as the regulation requires.

Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  See  
VAOPGCPREC 3-2000 (April 10, 2000).  Since the veteran's 
increased evaluation is based upon the revised criteria, it 
is granted effective from January 12, 1998.

As to the period before January 12, 1998, the Board notes 
that there is no evidence warranting a rating greater than 30 
percent under the old regulations.  The veteran was not shown 
to have had a coronary occlusion or thrombosis during the 
course of the appeal, and there has been no diagnosis of 
congestive heart failure.  Although the veteran has angina, 
it has been shown to be generally stable in various VA 
examinations performed from February 1997, through December 
2001.  The record reflects no severe dyspnea, and no 
preclusion of more than light manual labor warranting more 
than a 30 percent rating prior to January 12, 1998.

As the preponderance of the evidence is against an increased 
rating prior to January 12, 1998, and favors an increased 
rating thereafter, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation higher than 30 percent, prior to 
January 12, 1998, for service-connected idiopathic 
cardiomyopathy, is denied.

An increased evaluation of 60 percent, effective from January 
12, 1998, for service-connected idiopathic cardiomyopathy, is 
granted subject to the regulations governing the payment of 
VA monetary benefits.


REMAND

II. Total Disability based on Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 38 C.F.R. §§ 
3.340, 4.16(a).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Since the veteran's disability is now rated at 60 percent, 
the claim for TDIU is remanded to the RO for appropriate 
action.  38 C.F.R. § 4.16(a).





		
J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

